Case 3:20-cv-07067-TSH Document1 Filed 10/09/20 Page 1 of 8

CLERK, U.S bis) bis? PAURY

 
Case 3:20-cv-07067-TSH Document1 Filed 10/09/20 Page 2 of 8

 
Case 3:20-cv-07067-TSH Document1 Filed 10/09/20 Page 3 of 8

&

t
é

or appow PLD foulde
4 ; :

a A

: SP i, 4
WW fe apphn? counsel

 
Case 3:20-cv-07067-TSH Document1 Filed 10/09/20 Page 4 of 8

 
Case 3:20-cv-07067-TSH Document1 Filed 10/09/20 Page 5 of 8

; 9) hc @/

 
Case 3:20-cv-07067-TSH Document1 Filed 10/09/20 Page 6 of 8

 

 

Jace is un consh:bStbonie

 

 

 

vhilendands yustiby Lhe Ne

 

Altoporlabon. 2/7 Ajjents as tholgh i Slaves WL and
Dis te nailed had fay te Wltess. Lo ow) our? Lo_comna/

 

 

 

pace Abadi stuestigahile Lime, evidenee.

 

     

Lh: a, AE LE ABIL BY, LO. GPLE BAK C4)

 

  

bE ALL Ef! PA
Aedes Allorchs! bg Zs wi inascibea, pobttes of oclat.

 

 

L)Q5 an Uoneresiaty and Jateassnabl severe, alernia |

 

 

of atiass 0 and apprirtoent of codnsel and crvt/ and
Ltwidal JSurash ment 2 olation ot the Pout tb Sixth

 

Evghth wl Zotrteerth Avondvunt, 6 tte Ltd Shots

 

Laneb tuban, S2 VDSC.S81IS ahd Stat, ropmnon Jad

 

J bndants Krew or sharld have knoe that Yoic condoct

 

viola Ld nigh ridhts.
7 Uv

 

 

 

[1462 alg on ant Slat taal ta

 

of, vee Ltd hot fyfLl Cd tid. be hue ths Lowr t. aloiothf,

 

wall ec ekTPenL ploisicil distant? erates baton af

 

his tad hiny psi Mas birt tiatinoe!
AMSIEPSS. Va Lic 5 Ld ahr.

 

ahs Leal Le Soancial ASTLUSS fu aah a and bis with

 

Lain dB wtns ame how talitea! tor Ltten LONSEL i -

 

Lite_wionths. bis. Case presentation bas ssbhred Lite divs.

 

 

 

1%, dy nny thins br an dervasaaily Long time angel

 

 

 

PREZ

comping an pal vd, ple cht
Case 3:20-cv-07067-TSH Document1 Filed 10/09/20 Page 7 of 8

 

 

ahle Lhe dainbrt) pas ben ce fated pettaten Hy Lisablaacd
Ske Sanity at ot and bis wih mating andy a Pou)

 

cLollas oboe MUMMY) “bape Li upg ‘2 Datlata Coby nie,

 

bebsne 2 curt creaha a Dotonbd tonal and @n

 

Sweasthabl satan. be deiitanle VIA cach of thm have

 

Lnosingly wolatal Yb conbhpsbonal and civ! richts of

 

 

Lhe patch he’ Gnd hate, Lt 02a aly callie 4 Leiobfl B
Sitter and be Somand the pobiborken * gonodnt-ob- tens

 

of Uobancls bla.

 

 

ZV. SAVER Fak. RELZEF

 

whhREP ORE, Llants Vv Lespee Hilly pi yis that ths Court:

 

A dvdr Hat te “ach ant aousions cbescribedl

 

—_—_—

hc tolateil Mae inbhhs vrebts neler Lp Cansh psban

 

and las ot the Utd Shrts aad the Stale of Labjeni:

 

b. Orcler tt be Sendrnts Ze, pay cobypensale any Ati

 

ible daLnages,

 

 

CL. Qrdler dchrdbinds be fay reasonable atlar ney fees
tnd costs, anol

 

g. Grant othr (food and eg fable relok Lak his

 

Lonorable Cour £ —- peasiary.

 

 

ReopecrMuy svgnerre b,

 

A maths A ZZ

 

ee N. weight ©

 

BcK SOK
FAAS Brodex aa.

 

ate: Septumlbes 2, 2040 deblin, cA WTO

 

CREE T of 7

 

 

 
Case 3:20-cv-07067-TSH Document1 Filed 10/09/20 Page 8 of 8

 

Jap chro

 

 

Lisdant to 26 USL. £4, Zctclare anil Verity Neher

 

 

petit of peptey uneler Ly Laws of the dy td. dot S of
Bitiiiia thar Ey sareguing t3s_Lee_and forte? chet JS cl

 

 

 

Of? isd clay ab Sgllecento._ f)
Lf deus

 

 

L 7S pothins i. Weide Se cloxany,

 

Pain? “Ta ba Se

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
